Proceeding pursuant to CPLR article 78 to review a determination of the respondent Board of Trustees of the Village of North Tarry-town, dated January 14, 1991, which, after a hearing, found the petitioner guilty of violating sections 144 and 150 of the Rules and Regulations of the Police Department of the Village of North Tarrytown, and suspended him without pay for 20 days.
Adjudged that the determination is confirmed and the petition is dismissed on the merits, with costs.
It is well settled that in a proceeding pursuant to CPLR article 78 to review a determination of an administrative board, the board’s determination must be upheld if it is based on substantial evidence (see, Matter of Berenhaus v Ward, 70 NY2d 436). "Substantial evidence is such relevant proof as a reasonable mind may accept as adequate to support a conclusion or ultimate fact” (Matter of Hal v Del Castillo, 174 AD2d 743; see, Matter of Berenhaus v Ward, supra). Here, we find that the board’s determination was based upon substantial evidence. Thompson, J. P., Rosenblatt, Miller and Ritter, JJ., concur.